South American Gold Corp. 3645 East Main Street, Suite 119 Richmond, Indiana47374 (765) 356-9726 March 26, 2012 United States Securities and Exchange Commission Division of Corporate Finance Mail Stop 4628 Washington, DC 20549 Attn: Brian McAllister Re: South American Gold Corp. Form 10-K for the Year Ended June 30, 2011 Filed October 17, 2011 Form 10-Q for the Fiscal Quarter Ended December 31, 2011 Filed February 17, 2012 File No. 000-52156 Dear Mr. McAllister: Per the exchange of correspondence between yourself and our counsel, South American Gold Corp. (the “Company”) will need additional time to respond to your comment letter. The Company anticipates that it will be able to fully respond to your comment letter on or before April 6, 2012 and respectfully requests from the United States Securities and Exchange Commission an extension of time to enable to Company to respond within this time period. Sincerely, SOUTH AMERICAN GOLD CORP. /s/ Raymond DeMotte Raymond DeMotte, CEO
